Case 7:19-cr-00700-VB Document 294-1 Filed 04/27/21 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA
v. ORDER
JASON BOGAN, 19 Cr. 700 (VB)

Defendant.

 

 

Upon the application of Defendant Jason Bogan, the Court hereby finds good cause and
orders as follows:
The Westchester County Department of Probation (the “Probation Department’)
is hereby DIRECTED to produce ALL records relating to Jason Bogan within 30 days.
The Probation Department is further DIRECTED to send ALL records relating to
Jason Bogan to Julie Smyth, LMSW, Smyth Mitigation & Consulting, LLC,

julie@smythmitigation.com.

SO ORDERED:

Dated: White Plains, New York

April 2 2021 pul,

THE HONORABLE VINCENT L. BRICCETTI
UNITED STATES DISTRICT JUDGE

 

 
